Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority Claim
No domestic, foreign, or national stage priority is claimed.
The effective priority date of the instant application is granted as 03 January 2019. 
Election/Restriction 
Applicant’s election without traverse of Group I, claims 1-13, drawn to a product and process of making a functionalized exosome comprising chemically modified surface biomolecules, in the reply filed on 11 March 2021 is acknowledged.
Status of the Claims

Claims 1-20 are pending.  Claims 14-20 are withdrawn from further consideration as being drawn to a nonelected group. Claims 1-13 are under current examination.
Objection to the Claims
Claim 13 is objected to because of the following informalities:  The claim recites “the surface biomolecule” in line 1. However, there is more than one surface biomolecule possible. Since the claim also recites “the second surface biomolecule” in line 4, the reference to “the surface biomolecule” in line 1 should read, “the first surface biomolecule”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of a product of nature without significantly more. 
The claim recites “a molecule comprising” in line 1. The specification does not clearly and explicitly re-define a “molecule” to be limited in meaning to a functionalized exosome or any other specific structure.  WordNet defines a molecule as, “the simplest structural unit of an element or compound” (OneLook.com). Thus, the claimed “molecule” does not refer specifically to a functionalized exosome, but rather encompasses and refers to any one or more of the multitude of different molecules within an exosome. Exosomes, functionalized or not, naturally comprise a multitude of different molecules within the exosome, within the lipid bilayer, and on the surface of the exosome (e.g. miRNAs, proteins, lipids, etc.; see Lai, et al. 2014; ¶1 p. 483). In so far as “a molecule” refers to a naturally occurring exosomal molecule or refers to a component that is not markedly different than a naturally occurring exosomal molecule, the claim recites nothing more than a product of nature. 
This judicial exception is not integrated into a practical application because no further structural limitations or method steps are presented in the claim that amount to a markedly different product than one found in nature. The claim does not include any additional element that is sufficient to amount to significantly more than the judicial exception because no further structural limitation comprising a markedly different functionalized exosome is provided within the claim nor are any method steps presented in the claim that amount to a markedly different product or functional property of the exosome than ones found in nature. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2, 8, and 13 recite “a delocalized backbone molecule of the bilayer membrane.” The specification offers no definition for a corresponding limiting structure. The term “delocalized backbone molecule” is not known in the art (or found anywhere by a Google search other than in the instant application). The lack of definition and any corresponding structure renders the claim indefinite in regard to the scope and/or meets and bounds of “a delocalized backbone molecule of the bilayer membrane.” For the sake of examination the examiner interprets this as any membrane biomolecule of an exosome bilayer membrane.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “the molecule further comprises a chemically modified protein covalently bonded to another biomolecule of the exosome.” The claim is indefinite in regard to and a surface biomolecule (SBM).
Claims 4, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as lacking antecedent basis. 
Claim 4 recites the limitation "wherein the molecule further comprises" in line 2.  There is insufficient antecedent basis for this limitation in the claim because one does not know what specific molecule of c. 1 and/or of c. 2 that is to further comprise a chemically modified protein.
Claim 10 recites the limitation "the covalently bonding" in line 1.  There is insufficient antecedent basis for this limitation in the claim or in its base claim (claim 7).
Claim 13 recites the limitation “the surface biomolecule” in line 1; however, there is more than one surface biomolecule possible. It is thus indefinite in regard to antecedent basis. Applicant could amend c. 13 (line 1) to recite “the surface biomolecule of claim 7” to resolve the defect of antecedent basis. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the group from which the second surface biomolecule/chemical compound is selected. This group is an empty set with no recited members; as such, it renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

GUO
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being clearly anticipated by GUO (WO2017176894A1; published 12 October 2017; PCT filing date/priority date: 5 April 2017).
RNA nanoparticle and further comprising a functional moiety which can be used in treatment or diagnostics (Abstract; p. 3 line 36 – p. 4 line 2, Figs. 1, 2A, and 4B). GUO teaches a membrane-anchoring moiety (a surface biomolecule) comprising cholesterol or modified cholesterol, e.g. cholesterol further comprising a triethylene glycol spacer (chol-TEG), which further increases cellular uptake (p. 3 lines 19-20; SEQ ID NOs: 1 and 3, p. 53 lines 7, 11) (instant claim 1). GUO also teaches that other lipophilic moieties can be used that are capable of anchoring oligonucleotides (ONs) in the lipid bilayer membrane of an exosome (p. 3 lines 16-20). Chol-TEG incorporates well into lipid membranes without disturbing the bilayer structure and thus is a surface membrane biomolecule of the exosome (p. 44 lines 3-5, and Figs. 1 and 4B; see also Bunge, A., et al. J Phys Chem B. 2009 for the orientation of ON-chol-TEG in lipid bilayer membranes; figure inserted below) (instant c. 2). 

    PNG
    media_image1.png
    518
    425
    media_image1.png
    Greyscale

instant c. 1-3). GUO teaches that phosphoramidite chemistry is utilized for conjugation of the pRNA-3WJ to the chol-TEG (p. 44 lines 4-6, Fig. 2A) and thus provides for conjugation via a hydroxyl-reactive compound and a hydroxyl group (instant c. 5-6).
Thus, before the time of filing, GUO clearly anticipates instant claim 1, i.e. “a molecule” comprising a CMMC bonded to a SBM of an exosome located on a bilayer membrane of the exosome opposite a cytoplasm of the exosome further comprising the limitations of claims 2-3 and 5-6 as cited above.
Claims 7-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being clearly anticipated by GUO (WO2017176894A1).
GUO teaches a method of functionalizing an exosome by bonding a chemically modified molecular cargo to a surface biomolecule located on a bilayer membrane of the exosome and opposite the cytoplasm of the exosome (Example 1-2, pp. 43-68; Figs. 1, 2A, and 4B) (instant c.7). The SBM is a neutral-lipid surface biomolecule (chol-TEG)(instant c.8) bioconjugated to a chemically modified (CMMC) nucleic acid, i.e. pRNA-3WJ (SEQ ID NOs: 1 and/or 3; p. 52 lines 22-25; p. 53 lines 7, 11)(instant c. 9) that has been bioconjugated via phosphoramidite chemistry (p. 4 line 6, Fig. 2A) and thus involves bioconjugation between a reactive functional 
Thus, before the time of filing, GUO clearly anticipates instant claim 7, a method comprising functionalizing an exosome by bonding a CMMC to a SBM wherein the functionalization of the exosome comprises the structure of the surface-located bioconjugated CMMC-SBM and the further limitations set forth in claims 8-10 as described above.
Lai
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lai (Lai CP, et al. ACS Nano. 2014 Jan 28;8(1):483-94).
Lai teaches extracellular vesicles (EV-GlucB), including exosomes, comprising a membrane reporter consisting of a fusion protein comprising GlucB and a biotin acceptor domain (BAP) (p. 483 ¶1 through p. 484 ¶2). The GlucB/BAP fusion protein is biotinylated in vivo and the EV-GlucB vesicles/exosomes demonstrate “surface display” of Gluc and biotin (p. 486 ¶1 and Fig. 2c-d). Isolated EV-GlucBs were conjugated with streptavidin-Alexa680 (SA-A680) that conjugates with the biotin of the biotinylated GlucB/BAP (instant c. 1-3). The in vivo biotinylation involves a primary amine group of a BAP-Lys residue (Fig. 1 p.484) and an amine-reactive compound/biotin (instant c. 5-6). Biotin, an antigenic compound, is chemically modified by conjugation with the SA-A680 labeled protein and the biotin-SA-A680 thus serves as a CMMC (antigen/protein) bound to a SBM (GlucB/BAP fusion protein) (instant c. 1-3). Thus, Lai clearly anticipates, before the filing date of the instant application, the structural elements of instant claims 1-3 and 5-6.
Claims 7-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lai (2014).
Lai teaches a method of functionalizing an exosome (EVs) by covalently bonding a biotin to a surface displayed (SBM) fusion protein GlucB/BAP and chemical modification of the biotinylated Gluc/BAP via biotin-SA-A680 conjugation (instant c. 7). The surface biomolecule (SBM) is a fusion protein; the chemically modified molecular cargo (CMMC) is a biotin-SA-A680 conjugate (instant c. 8-9); the covalent bonding is established by bioconjugation of biotin with GlucB/BAP and occurs between a “reactive functional group” of the biotin (CMMC), an amine-reactive compound, and a “target functional group” of a primary amine of a BAP-Lys residue of the GlucB/BAP SBM (see locations cited above) (instant c. 10). Thus Lai clearly anticipates, before the filing date of the instant application, a method of functionalizing an exosome by bonding a CMMC to a SBM located on a bilayer membrane of the exosome and opposite a cytoplasm of the exosome (instant c. 7) and the further limitations of the dependent instant claims 8-10 as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over GUO (WO2017176894A1) as applied to claim 7 above, and further in view of Gao (Gao X, et al. Science Translational Medicine. 2018 Jun 6;10(444); as cited in the IDS dated 5 June 2020).
GUO teaches a method of functionalizing an exosome by bonding a chemically modified molecular cargo (CMMC) to a surface biomolecule (SBM) located on a bilayer membrane of the exosome opposite a cytoplasm of the exosome as described above and also teaches a method comprising a (first) CMMC that is a nucleic acid (instant c. 7-9). 

Gao teaches a method of functionalizing an exosome by binding chemically modified (by conjugation with a M12 muscle-targeting peptide/protein or oligonucleotide PMO specific for dystrophin) peptide/proteins CP05s to a SBM (CD63) (p. 2 ¶2 and Figs. 1, 7). Gao demonstrates targeting muscle cells with the CD63/CP05-M12 exosome surface biomolecule to deliver a therapeutic ON via a CD63/CP05-PMO and regulate dystrophin expression (pp. 7-8 and Figs. 6-7). Gao labeled CP05 with fluorescent dyes in order to track functionalized exosomes (Figs. 1 and 2C, 3E-F, 5A-B and p. 11 ¶4).
It would be prima facie obvious to an artisan skilled in the art, before the time of filing, to combine the method of GUO with the method of Gao to functionalize EV/exosomes for a variety of different applications; for example, for cancer-cell targeting. As further taught by GUO, a practitioner would employ the method of GUO by functionalizing the exosome with an pRNA-3WJ EGFR-specific RNA aptamer (Table 1, GUO, p. 26 and p. 50 ¶1-2), i.e. a first CMMC-SBM comprising a nucleic acid CMMC (instant c. 7-9, 12), and then modify the method with the teachings of Gao by additionally functionalizing the exosome with a second CMMC-SBM comprising a CD63/CP05 chemically modified with an anti-miR-21 (AO) or another miRNA-AO targeting the alternative targets listed by GUO p. 50 lines 24-7 (instant c. 11-12). 
The pRNA-3WJ EGFR RNA aptamer of GUO provides the targeting aptamer and the fluorescent labeling for in vivo imaging and tracking and the CD63/CP05-AO (anti-miRNA-specific) provides the therapeutic effect. A practitioner would be motivated to modify GUO with Gao for efficient exosome targeting to EGFR-positive cancer cells and silencing the target in vivo. An artisan would be further motivated to functionalize exosomes as per GUO and Gao in order to bypass any need for endosome-escape of the exosome-delivered cargo to the targeted cell (GUO p.42 line 28-9; p. 49 lines 14-5ff).
A person of ordinary skill in the art would have a reasonable expectation of success in modifying the method of GUO with that of Gao as combining known elements according to known methodologies without changing expected outcomes as GUO and Gao are in the same field of modifying exosome surfaces for targeting specific cells for delivery of therapeutic cargo and bypassing any need for endosome escape of exosome-delivered cargo(s). Thus GUO and Gao would make it prima facie obvious to a person of ordinary skill in the art, before the time of filing, to employ a method comprising further functionalizing GUO’s exosomes by bonding a second CMMC to a second SBM (located on the exosome surface) (instant c. 11) wherein the second CMMC is a protein (instant c. 12) and the first SBM is a neutral lipid/surface molecule of the exosome bilayer membrane and the second SBM is a protein (instant c. 13).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over GUO (WO2017176894A1) as applied to claim 1 above, and further in view of Gao (2018).
GUO teaches a CMMC (pRNA-3WJ) bonded to a SBM (chol-TEG) of an exosome wherein the SBM is located on a bilayer membrane of the exosome opposite a cytoplasm of the exosome as described above. Thus GUO teaches the structure of instant claim 1.
GUO does not teach an exosome comprising a second CMMC that is a protein bound to another biomolecule of the exosome.

As described above combining the teachings of GUO and Gao to generate an exosome comprising a pRNA-3WJ EGFR-specific RNA aptamer (Table 1, GUO, p. 26 and p. 50 ¶1-2), i.e. a first CMMC-SBM comprising a nucleic-acid-CMMC, and a second CMMC-SBM comprising a CD63/CP05 peptide/protein chemically modified with an anti-miR-21 (AO) or another miRNA-AO targeting the alternative targets listed by GUO p. 50 lines 24-7, i.e. a second CMMC-SBM comprising a peptide/protein-CMMC,  would be prima facie obvious to a practitioner interested in functionalizing exosomes for applications involving cancer therapeutics. 
A person of ordinary skill in the art would have a reasonable expectation of success in combining known elements by known methodologies for anticipated outcomes in combining the teachings of GUO and Gao because it would generate a functionalized exosome that has all the desired characteristics for use in anti-cancer studies or treatments. Such benefits include those cited above including bypassing necessary endosome-escape, providing fluorescent markers for in vivo tracking, cancer-cell-targeting aptamers, and anti-miRNAs/therapeutic cargo(s) as well as other benefits known to those in the art, such as, poor immunogenicity, shielding internal “therapeutic cargoes” from rapid degradation in vivo, as well as overcoming biological barriers, such as the blood-brain barrier (see Lai, p. 483 ¶2).
Thus it would have been prima facie obvious to a person of ordinary skill in the art, before the time of filing, to combine the teachings of GUO and Gao with reasonable 
Claim Status
Claims 1-13 are rejected. No claims are allowed.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bunge (Bunge A, Loew M, Pescador P, et al. Lipid membranes carrying lipophilic cholesterol-based oligonucleotides—characterization and application on layer-by-layer coated particles. J Phys Chem B. 2009 Dec 24;113(51):16425-34) teaches surface orientation of ONs bound to cholesteryl-TEG in vesicle bilayers.
Raouane (Raouane M, Desmaële D, Urbinati G, et al. Lipid conjugated oligonucleotides: a useful strategy for delivery. Bioconjugate Chemistry. 2012 Jun 20;23(6):1091-104) teaches phosphoramidite chemistry as a means for conjugating ONs and cholesterol via hydroxyl group.
Chen (Chen T, Hedman L, Mattila PS, et al. Biotin IgM antibodies in human blood: a previously unknown factor eliciting false results in biotinylation-based immunoassays. PLoS One. 2012 Aug 3; 7(8)) teaches antibodies comprising IgM biotin-reactive antibodies found in sera of 3% of adults assayed regardless of age (Abstract).
Thermo Fisher Scientific Inc. Avidin-Biotin Technical Handbook, 2009 (p. 1 ¶3) teaches variable means of biotin conjugation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633